Per Curiam.
The defendants, being in default, were bound to present a-reasonable excuse for suffering it lo be taken, and also to show that they had a good defense upon the merits in the action. We have carefully looked over the papers submitted to the judge at special term, and, in our judgment, there is an utter failure to establish any defense whatever to the action. 21or do we think the judge at special term wrongfully exercised his discretion when he held that the reasons for suffering the default were not satisfactory. The affidavits of both counsel failed to show in what court they were detained, nor did they show the action in which they were engaged at the time. It also appears that they had been in constant attendance for two weeks prior to that time, answering ready, and that on the Saturday previous to the taking of the default they were notified that the plaintiff would press the case on the following Monday, and it was their duty to have been present at that time. The judgment and orders must, therefore, be affirmed; but, under the circumstances of the case, with costs of the appeal from the judgment only.